JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
The state of Ohio appeals the trial court's dismissal of its prosecution against defendant-appellee Brandon Adkins. Adkins was charged with improperly handling a firearm in a motor vehicle, a violation of R.C. 2923.16(C) and a fourth-degree misdemeanor.
At the hearing on Adkins's motion to suppress, the trial court sua sponte dismissed the case based on this court's holding that the statute in question was unconstitutional.1 The Ohio Supreme Court has since reversed our judgment and held that the statute is constitutional.2 Because the trial court's sole basis for dismissal of the case was its belief that the statute was unconstitutional, we agree with the state that the dismissal should be overturned and the case remanded for further proceedings.
Therefore, the judgment of the trial court is reversed, and this case is remanded for further proceedings in accordance with law.
Further, a certified copy of this Judgment Entry shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Painter, JJ.
1 See Klein v. Leis, 146 Ohio App.3d 526, 2002-Ohio-1634,767 N.E.2d 286.
2 See Klein v. Leis, 99 Ohio St.3d 537, 2003-Ohio-4779,795 N.E.2d 633.